Appeal by defendant from a judgment of the -Supreme Court, Queens County, rendered September 24, 1963 after a jury trial, convicting him of burglary, grand larceny and rape (all in the first degree), and of assault in the sceond degree, and imposing sentence. Defendant’s conviction was based, in part, upon his alleged confession. Although no objection was made to the introduction of the confession, the issue as to whether it was voluntary or involuntary was submitted to the jury. In the light of the decision of the Supreme Court of the United States (Jackson v. Denno, 378 U. S. 368), and on the court’s own motion, this action is remitted to the trial court for further proceedings in accordance with People v. Huntley (15 N Y 2d 72). The procedure prescribed in People v. Korda (24 A D 2d 577) should be followed. In the interim, the pending appeal will be held in abeyance. Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.